NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted February 25, 2013*
                                   Decided March 19, 2013

                                            Before

                            RICHARD A. POSNER, Circuit Judge

                            ANN CLAIRE WILLIAMS , Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 12‐2810

JASON LEE NIEMAN,                               Appeal from the United States District
     Plaintiff‐Appellant,                       Court for the Central District of Illinois.

       v.                                       No. 12‐3104

VERSUSLAW, INC., et al.,                        Sue E. Myerscough,
     Defendants‐Appellees.                      Judge.

                                          O R D E R

        Jason Nieman, an insurance‐claims professional, appeals the dismissal of his lawsuit
asserting invasion of privacy and retaliation against Yahoo, Google, Microsoft, and
VersusLaw, Inc., a legal‐research website that provides the public with access to records of
judicial decisions for a fee. Nieman alleged that the search engines operated by these


       *
        After examining the appellant’s brief and the record, we have concluded that oral
argument is unnecessary. Therefore the appeal is submitted on the briefs and the record. See
FED. R. APP. P. 34(a)(2)(C).
No. 12‐2810                                                                               Page 2

companies have enabled potential employers to find documents related to a lawsuit he
brought against a past employer; as a result, he contends, he has been passed over by these
employers who might be wary of his litigiousness. The district court dismissed the
complaint because all of Nieman’s claims were premised on the defendants’ publication of
judicial records available to the public, which is privileged under the First Amendment. We
affirm.

        According to his complaint, Nieman discovered in 2009 that certain legal‐search
websites (such as Lexis/Nexis.com, Justia.com, Leagle.com, and VersusLaw.com) were
linking copies of documents from his prior lawsuit to his name. That litigation involved a
former employer and was settled in 2011. When Nieman encountered difficulty obtaining
another insurance job, he suspected that potential employers had learned of his prior
lawsuit online and “blacklisted” him from employment opportunities. Nieman alleged that
in late 2011 he wrote to each of the defendants and asked them to delink his court cases
from their online search results. The defendants declined. Google pointed out that it simply
aggregates information already published on the internet. VersusLaw responded that its
publication of public records was protected by the First Amendment and that it would
block links to public records only by court order.

        Nieman asserted claims for (1) commercial misappropriation of his name;
(2) intentional interference with current and prospective economic advantage; (3) unjust
enrichment/civil conspiracy; (4) retaliation under the Illinois Human Rights Act and
42 U.S.C. § 1981; (5) violation of the Racketeer Influenced and Corrupt Practices Act; and (6)
violation of the Lanham Act.

         The district court dismissed the complaint for failure to state a claim. The court held
that Nieman failed to state a claim under any of his theories of relief and that all of his
claims were barred by the First Amendment, which privileges the publication of public
records. Nieman’s claims, the court stated, were premised on the fact that defendants’
websites provided links to information and documents in the public record. Also, to the
extent that Nieman’s claims related to alleged invasions of privacy or defamation, the court
held they were barred by the Communications Decency Act, which provides limited
liability protection for online services as a publisher or speaker of the content from websites
they index. 47 U.S.C. § 230(c)(1).

        On appeal Nieman maintains that the First Amendment’s protections are not
absolute. Citing our decision in Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222, 1232 (7th Cir.
1993), he argues that the First Amendment does not protect the publication of private facts
in which the public has no legitimate interest and that would deeply offend a reasonable
person. The defendants’ publication of court documents from his prior lawsuit, he asserts,
No. 12‐2810                                                                                  Page 3

should not be protected because it facilitates and encourages unlawful retaliation on the
part of prospective employers who rely on third‐party content and the judicial orders in
question do not have any countervailing precedential value. 

        Haynes does not help Nieman here. That case concerned the publication of personal
facts about the plaintiff, not the republication of documents contained in public records. 8
F.3d at 1229–30. In Haynes we affirmed the grant of summary judgment for the defendant
publisher on an invasion‐of‐privacy claim, noting that the reader had a legitimate interest in
the facts discussed in the book, and the facts were no longer private because they were
already published in the judicial record of the plaintiff’s divorce and child‐support
proceedings. Id. at 1232–33. 

         The First Amendment privileges the publication of facts contained in lawfully
obtained judicial records, even if reasonable people would want them concealed. See Fla.
Star v. B.J.F., 491 U.S. 524, 533 (1989); Cox Broad. Corp. v. Cohn, 420 U.S. 469, 495 (1975);
Willan v. Columbia County, 280 F.3d 1160, 1162, 1163 (7th Cir. 2002); Haynes, 8 F.3d at 1232,
1233; Ostergren v. Cuccinelli, 615 F.3d 263, 286–87 (4th Cir. 2010); Bowley v. City of Uniontown
Police Dep’t, 404 F.3d 783, 788‐89 (3d Cir. 2005). We have explained that judicial “[o]pinions
are not the litigants’ property. They belong to the public, which underwrites the judicial
system that produces them.” Pepsico, Inc. v. Redmond, 46 F.3d 29, 31 (7th Cir. 1995). Other
legal documents included by the court as part of the public record of the judicial
proceedings are also covered by the First Amendment privilege. See Cox, 420 U.S. at 492,
495; Grove Fresh Distribs., Inc., v. Everfresh Juice Co., 24 F.3d 893, 897 (7th Cir. 1994). The for‐
profit nature of the defendants’ aggregation websites does not change the analysis; speech is
protected even when “carried in a form that is ‘sold’ for profit.” See Va. State Bd. of Pharm. v.
Va. Citizens Consumer Council, Inc., 425 U.S. 748, 761 (1976); see Dex Media W., Inc. v. City of
Seattle, 696 F.3d 952, 960–61 (9th Cir. 2012); Commodity Trend Serv., Inc. v. Commodity Futures
Trading Commʹn, 149 F.3d 679, 684–85 (7th Cir. 1998). All of Nieman’s claims are based on
the defendants’ republication of documents contained in the public record, so they fall
within and are barred by the First Amendment privilege. Accordingly, we need not address
any of Nieman’s remaining arguments. 

                                                                                      AFFIRMED.